Citation Nr: 1015855	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  06-25 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for lumbosacral spine 
spondylosis of L4 to L5, with degenerative facet joints of L5 
to S1.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1974 to 
December 1977. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the above claim.  

The claim was remanded in July 2009 so that the Veteran could 
be afforded the opportunity to testify before the Board.  In 
February 2010, the Veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is of record.  

The appeal is REMANDED to the agency of original 
jurisdiction.  VA will notify the Veteran if further action 
is required.

REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

The Veteran contends that his low back disability was 
incurred during, or caused by, military service.  
Specifically, he asserts that his current low back disability 
is due to the heavy lifting he was required to do during 
service, as well as several falls on his back that occurred 
during service.  He has further reported that he sought 
treatment for his low back pain during service, when he was 
prescribed non-steroidal anti-inflammatory drugs (NSAIDs) for 
the pain; that he began treatment at the Army Reserve Medical 
Clinic in Fort Lee, Virginia in 1980, and VA treatment in 
Richmond, Virginia, in 1981; and that he has received 
somewhat consistent treatment for his low back pain since.  
The Veteran's DD-214 indicates that his military occupational 
specialty (MOS) was as a material supply man.  

The Veteran's service treatment records reveal that he sought 
treatment for a one month history of left-sided low back pain 
in October 1976, when he was diagnosed with a pulled muscle.  
Additionally, in June 1977, the Veteran reported having 
paraspinal muscle tenderness and was diagnosed with a low 
back strain.  Subsequently, on his November 1977 report of 
medical history, the Veteran specifically denied having 
recurrent back pain, and at his December 1977 separation 
examination, his spine was noted to be normal.  

Post-service, as noted above, the Veteran has reported 
receiving treatment at the at Army Reserve Medical Clinic in 
Fort Lee, Virginia in 1980, as well as treatment at the VA 
Medical Center in Richmond, Virginia, in 1981; however, to 
date, records from such treatment have not been associated 
with the claims file.  The evidence of record indicates that 
the Veteran began treatment at the Department of Defense 
(DOD) Occupational Health Clinic for low back pain in August 
1996, when he was diagnosed with left-sided low back strain 
after picking up an 80-pound box at work.  Additionally, in 
January 1997, he sought follow-up treatment for his left-
sided low back pain and left scapular area pain, again 
reporting that he began experiencing such pain after lifting 
an 80-pound box at work.  

In November 1999, the Veteran sought treatment for low back 
and left-sided pain from Enterprise Family Medical Center.  
Subsequently, in February 2003, the Veteran again sought 
treatment at the DOD Occupational Health Clinic, reporting a 
history of intermittent diffuse low back pain since a work-
related back strain in 1997.  At that time, a magnetic 
resonance image (MRI) revealed very mild degenerative changes 
of the lumbar spine.  Thereafter, in April 2003, the Veteran 
sought follow-up treatment for his low back pain, again 
reporting chronic back pain after lifting an 80-pound object; 
he was diagnosed with chronic back pain.  

In August 2003, the Veteran sought treatment from Dr. Vincent 
E. Martin, who diagnosed him with a minimal disc bulge at L5 
to S1.  In this regard, Dr. Martin reported that the results 
of a MRI revealed some mild facet joint degenerative changes, 
associated ligamentum flavum hypertrophy at the lower lumbar 
levels, and a minimal disc bulge at L5 to S1.  

In August 2003, the Veteran also sought treatment from the 
Southern Bone and Joint Specialists.  At that time, a doctor 
noted slight paraspinal tenderness along both sides of the 
spine in the lumbosacral area, and the Veteran reported 
having low back pain that was spontaneously improving.  The 
doctor also noted that a MRI was generally unremarkable for 
any acute causes of low back pain.  Subsequently, in October 
2004, the Veteran reported having low back pain for years, 
which seemed to be somewhat progressive.  The doctor noted 
that, based on the Veteran's medical records, he had 
degenerative disc disease, a minimal bulge at L5 to S1, and 
perhaps some facet osteoarthritis.  Upon questioning from the 
Veteran, the doctor reported that degenerative disc disease 
was normally related to the aging process, and that unless 
there was a specific incident of injury that this condition 
could be related to, it would be difficult to say whether the 
Veteran's degenerative disc disease was specifically work-
related.  The Veteran has since received continuing follow-up 
treatment at the Southern Bone and Joint Specialists, 
including treatment in December 2004, August 2005, and 
September 2005. 

Finally, in July 2006, the Veteran sought treatment with Dr. 
Vanderyl, who reported that the results of a stand up MRI 
were completely normal, showing absolutely no evidence of 
disc degeneration.  Additionally, in August 2006, Dr. 
Vanderyl reported that the results of a bone scan were 
unremarkable, and went on to state that it was unclear to him 
where the Veteran's pain was coming from, but noted that this 
pain could be from his history of disc changes at L4 to L5.  

The Board notes that, in February 2003, the Veteran was 
afforded a VA examination.  The Veteran reported that his 
back problems began in 1975 or 1976, after hauling a 
telephone pole and toting a 60-pound duffle bag.  Upon 
examination, these diagnoses were rendered: mild spondylosis 
of L4 to L5 and degenerative facet joints at L5 to S1, with 
mild bilateral sacroilitis, mild back pain, and limitation of 
movement.  Significantly, however, the examiner did not 
provide an opinion as to the etiology of the Veteran's low 
back disability.  

In May 2005, a physician at the U.S. Army Aeromedical Center 
reviewed the Veteran's occupational medicine chart and 
referenced his in-service complaints and treatment of back 
pain.  He further indicated that the Veteran has had multiple 
acute exacerbations since the initial injury in service.  
While this opinion is too lacking in rationale to warrant a 
grant of benefits, it does tend to associate the Veteran's 
current disability with his service.  Therefore, an opinion 
must be obtained to determine whether the Veteran's current 
low back disability was caused by, or is the result of, 
military service.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As this case is being remanded for the foregoing reason, all 
relevant VA and private treatment records should also be 
obtained on remand.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  In this regard, the Board notes that it is 
specifically interested in obtaining treatment records from 
the Army Reserve Medical Clinic in Fort Lee, Virginia, dated 
from 1980 forward; the VA Medical Center in Richmond, 
Virginia, dated from 1981 forward; Dr. Kesserwani, who has 
apparently been overseeing his physical therapy; the Southern 
Bone and Joint Specialists, dated since December 2005; and 
Dr. K.G. Vanderyl, dated since August 2006.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
Veteran's complete treatment records for a 
low back condition from the Army Reserve 
Medical Clinic in Fort Lee, Virginia, 
dated from 1980 to present.

2.  Make arrangements to obtain the 
Veteran's complete treatment records for a 
low back condition from the Richmond, 
Virginia, VA Medical Center, dated from 
1981 to present.

3.  Contact the Veteran and request that 
he identify the names, addresses, and 
approximate dates of treatment for all 
private health care providers who have 
treated his low back pain.  The Board is 
particularly interested in private 
treatment records from his physical 
therapist, Dr. Kesserwani, as well as any 
recent treatment records from the Southern 
Bone and Joint Specialists, dated since 
December 2005, and from Dr. K.G. Vanderyl, 
dated since August 2006.  Following the 
receipt of any necessary authorizations 
from the Veteran, attempt to obtain any 
medical records identified by the Veteran.  

4.  After the above records are obtained 
and associated with the record, or a 
negative reply received, schedule the 
Veteran for a VA orthopedic examination.  
The claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  All necessary tests should 
be conducted and results reported in 
detail.

Based on the examination and the review of 
the file, the examiner is requested to 
provide an opinion as to whether it is at 
least as likely as not (50 percent or 
greater probability) that any current low 
back disability diagnosed is medically 
related to the Veteran's service.  The 
examiner is reminded that the term "as 
likely as not" does not mean "within the 
realm of medical possibility," but rather 
that the evidence of record is so evenly 
divided that, in the examiner's expert 
opinion, it is as medically sound to find 
in favor of the proposition as it is to 
find against it.  
	
Attention is invited to the Veteran's in-
service treatment for a pulled back muscle 
and low back strain; post-service 
treatment for low back pain; and the May 
2005 opinion of record tending to 
associate his current disability to his 
in-service complaints.  The examiner 
should also acknowledge and discuss the 
Veteran's credible reports of a continuity 
of symptomatology since service.  

A rationale for any opinion offered is 
requested.

5.   Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the Veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of 
the case.  The Veteran and his 
representative should be afforded the 
applicable time period in which to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
Bethany L. Buck
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


